NO. 4-08-0435        Filed 8/10/10

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

In re: AUSTIN M., a Minor,              ) Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,    ) Circuit Court of
           Petitioner-Appellee,         ) Ford County
           v.                           ) No. 06JD17
AUSTIN M.,                              )
           Respondent-Appellant.        ) Honorable
                                        ) Stephen R. Pacey,
                                        ) Judge Presiding.
_________________________________________________________________

          PRESIDING JUSTICE MYERSCOUGH delivered the opinion of

the court:

          Following a hearing occurring in January and April

2007, the trial court adjudicated respondent, Austin M.,

delinquent based on misdemeanor criminal sexual abuse (720 ILCS

5/12-15(b) (West 2006)) and sentenced him to 24 months'

probation.   In February 2008, respondent filed a motion for a new

trial, which the court denied in May 2008.

          Respondent appeals, arguing (1) he was deprived of

effective assistance of counsel when his attorney (a) labored

under per se and actual conflicts of interest, (b) failed to

challenge hearsay statements at trial, (c) failed to cross-

examine three primary witnesses, and (d) failed to file a motion
to suppress respondent's statement to police; (2) he was deprived

of his right to counsel when his attorney served as both guardian

ad litem and defense counsel; and (3) the State failed to prove

him guilty beyond a reasonable doubt.   We disagree and affirm.



                           I. BACKGROUND

          In July 2005, respondent (born September 6, 1989) lived

with his parents (the Ms); two older sisters, Ab.M., and J.M.;

two older brothers, C.M. and An.M.; and one younger brother, R.M.

(born October 1, 1990).   An.M. was the Ms' biological child, and

the other children were adopted when they were very young and are

not biologically related to each other.

          The following year, respondent's parents took in three

male foster children, J.L. (born December 10, 1993); D.L. (born

May 24, 1996); and W.C. (born September 16, 2000).   In July 2006,

Sheree Foley, a Department of Child and Family Services (DCFS)

investigator, received a hot-line tip that respondent and R.M.

engaged in "inappropriate sexual behavior" with D.L.   Foley

informed the police, and the State later charged both respondent

and R.M. with misdemeanor criminal sexual abuse (720 ILCS 5/12-

15(b) (West 2006)) based on "numerous occasions" occurring

between July 14, 2005, and July 14, 2006, and involving sexual

                               - 2 -
penetration and additional sexual conduct with D.L., J.L., and

each other.

                       A. Pretrial Proceedings

          Respondent and R.M.'s parents hired attorney Anthony

Novak to represent both children.   In September 2006, the trial

court held a pretrial hearing, at which it informed the boys'

parents as follows:

          "Mr. Novak is entering an appearance for your

          sons only.   So, he represents them and does

          not represent you.   He represents what's in

          the best interest of these [m]inors, which

          may or may not be what the [m]inors or the

          parents think is in their best interests."

The parents indicated they had no questions regarding the

proceedings.

          B. Respondent and R.M.'s Adjudicatory Hearing

          In January and April 2007, the trial court conducted a

joint adjudicatory hearing as to respondent and R.M.     Prior to

the start of the hearing, attorney Novak noted as follows:

          "We have three witnesses that are children,

          [W.C., J.L., and D.L.], and I have agreed

          with [the State's Attorney] that I am going

                                - 3 -
to not oppose their testimony being presented

by way of [videotape.]   Judge, a couple of

[videotapes were] made in July, and one [was]

made in October.

     ***   I want to make it clear; my clients

have consistently denied the allegations that

are being made by these complaints ***.

     Nevertheless, this is a juvenile

hearing.   I have talked this over pretty

carefully with my clients, as well as with

their parents, and I have been a lawyer for

nearly 30 years, and I am comfortable with

this in this case because [']we want to know

the truth['] is ultimately the view of the

parents.   If something along the nature of

these allegations, which are acts of sexual

penetration involving children ***.   And I

think our[] *** attitude is we have grave

doubts these things occurred.

     The boys deny [this] occurred, but I

think the parents and I agree with--I think

with [the State's Attorney] as well that if

                     - 4 -
          such acts happened, then it needs to stop.

          An intervention is not appropriate by way of

          government to help these boys if such things

          happened.   ***   I have a duty to these boys,

          nobody else.   *** [W]e are seeking the

          truth[,] *** the same as the [c]ourt and the

          same as the prosecutor ***.    And I am

          comfortable with proceeding by way of the

          [videotape] as opposed to requiring these

          young children to come into [c]ourt at this

          hearing ***.   We are giving up our right to

          confront these witnesses in [c]ourt.

                                * * *

               And on the other hand, [the State's

          Attorney] is giving up the ability to have

          live testimony[,] which tends to be more

          persuasive than [videotape]."

Attorney Novak further explained his representation of both

clients, stating as follows:

          "[O]rdinarily, if this were an adult case

          ***[,] it is extremely rare I would contest a

          hearing attempting to represent two

                                - 5 -
          individual clients that deserve the benefit

          of individual representation, separate

          consideration, and the allegations are kind

          of--they are pretty widespread.

               We are talking about a year's period of

          time and *** different possible alleged acts

          of different kinds.   Nevertheless, I think

          [at] a juvenile hearing where it is a

          misdemeanor allegation, where it is a [j]udge

          proceeding as opposed to a [j]ury proceeding,

          I am fully capable of handling this, and ***

          I don't view such a proceeding as adversarial

          as it might be if it were an adult

          proceeding."

          Thereafter, the court informed the boys and their

parents of the following:

          "[T]here are several things now that you are

          basically agreeing that there will not be any

          objection to or complaint about or any issue

          raised at a later date.   In effect, you are

          waiving any claim of error or objection in

          three different areas now.    *** [Y]ou will

                                - 6 -
          not be able to complain about the timeliness

          of this hearing because you have on a couple

          of occasions waived or given up the right to

          claim that it wasn't timely held.   ***

               Second, you are now given the right to

          cross-examine or ask questions of these three

          witnesses who appear by [videotape].    ***

          [Y]ou have an absolute right to confront and

          cross-examine or ask questions of all the

          witnesses. ***

               And third, you are giving up the right

          to make any objections about the fact that

          Mr. Novak is representing both of the [m]inor

          [r]espondents that somehow this was a

          conflict or that he didn't adequately

          represent both of them or one person was

          better represented than the other or that the

          defense of one is that the other did it ***."

The court asked the parents, respondent, and R.M. if they

understood "those three areas," and all responded individually in

the affirmative.   When asked by the court if attorney Novak

discussed the above with respondent and his brother, Novak

                               - 7 -
stated, "I am not sure I explained about the interest between the

two."   The court then explained the concept of conflict of

interest to respondent and R.M., after which both indicated they

understood.   Novak also told the court that in exchange for

permitting admission of the videotaped interviews, the State's

Attorney agreed to pursue probation with sexual-abuse treatment

rather than commitment to the Department of Juvenile Justice.

The court asked the boys' parents if they understood the

compromise but did not ask if respondent or R.M. also understood.

           The trial court then began the hearing, wherein the

parties presented the following evidence.

                      1. The State's Evidence

                  a. Testimony of Sergeant Yates

           Sergeant Robert Yates testified he worked as a

sergeant with the Paxton police department.      In July 2006, he

received information from DCFS investigator Foley pertaining to

a possible criminal sexual assault of D.L.      According to the

DCFS report, two of the foster parents' children--respondent,

then age 16, and R.M., then age 15--were the alleged

perpetrators.   When DCFS received the report, D.L. no longer

lived with the Ms, but two younger foster children, W.C. and

J.L., continued to live at the Ms' home.

                               - 8 -
          Sergeant Yates and Foley brought W.C. and J.L. to the

Paxton police station for questioning.    Although Sergeant Yates

did not remain in the room with the children during the

questioning, Foley later provided him with information she

obtained during the interviews.

          Following W.C.'s and J.L.'s interviews, Sergeant Yates

phoned the Ms, and they agreed to bring respondent and R.M. to

the station for questioning.   First, Sergeant Yates questioned

R.M. in front of R.M.'s father, Foley, and the Paxton police

chief.   R.M. appeared "extremely nervous," avoided eye contact,

and repeatedly denied touching anyone inappropriately.

          Next, Sergeant Yates interviewed respondent.    Sergeant

Yates testified that Foley, the police chief, and respondent's

father remained in the interrogation room.    Initially, respon-

dent denied partaking in any inappropriate touching.    Sergeant

Yates and others present during the interview told respondent

several times they "had received information otherwise."    "[A]t

some point," respondent told police that he observed J.L. having

sexual contact with the family dog.    Respondent then admitted

allowing D.L. to "suck his dick" after D.L. asked if he could

"do things to him."   After respondent made this statement,

respondent's father ended the interview and told police he

                               - 9 -
wanted an attorney.

           Following respondent's interview, Sergeant Yates

accompanied Foley to the Child Advocacy Center (CAC) in Urbana,

where Foley interviewed D.L. and W.C.   Although present at CAC,

Sergeant Yates was not involved with any questioning.   Prior to

the hearing, he reviewed the videotapes and audiotapes of both

D.L.'s and W.C.'s interviews as well as a later interview with

J.L. in October 2006, at which Sergeant Yates was not present.

The State admitted the tapes into evidence as exhibit Nos. 1, 2,

and 3.

               b. Testimony of Investigator Foley

           Next, the State offered testimony from DCFS investiga-

tor Sheree Foley.   Foley testified she "had extensive training"

and experience as a forensic interviewer for sexual abuse.     In

July 2006, Foley received a hot-line report that respondent and

R.M. sexually abused D.L.   At the time of the allegation, D.L.

lived with his grandmother, but his removal from the Ms' home

was not connected to any allegations of sexual abuse.   Upon

receiving the hot-line report, Foley contacted the Paxton police

department.   She and the police agreed to bring the two foster

children remaining in the Ms' home, J.L. and W.C., in for ques-

tioning.

                              - 10 -
          Foley picked the boys up and interviewed them at the

police station.    Once Foley "had information from the boys that

sexual abuse *** did occur in the home," police brought in

respondent and R.M. for questioning.    Foley sat in on respon-

dent's and R.M.'s interviews but did not question either.    Foley

observed R.M. was "scared and nervous" and maintained he did not

partake in any inappropriate sexual conduct.    During respon-

dent's interview, respondent told police he allowed D.L. to

"suck his dick."   Respondent's father then cut off D.L. and

terminated the interview.

          Following respondent's statements, Foley made arrange-

ments to remove W.C. and J.L. from foster placement with the Ms

and conduct further interviews with the boys at CAC.    Foley

interviewed W.C. in July 2006.   Foley waited until October 2006

to conduct an in-depth interview with J.L. because "he was very

closed [off] and wasn't going to talk [in July 2006]."

          Foley learned through another DCFS caseworker that

D.L. had a history of inappropriate sexual behavior toward his

cousins and had been sexually abused himself prior to living

with the Ms.   She also discovered through her interview with

J.L. at CAC that he too had a history of being sexually abused.

          On cross-examination, Foley attested that prior to the

                               - 11 -
July 2006 hot-line tip, two unfounded reports of abuse were made

on D.L.'s behalf.

                  c. Videotaped Interview of D.L.

            On July 15, 2006, Foley conducted a videotaped inter-

view with D.L. at CAC, which was admitted into evidence as

People's exhibit No. 1.   During his interview, D.L. told Foley

that he saw respondent and R.M. "humping" or "having sex" with

their sisters, J.M. and Ab.M., in their bedrooms.

            D.L. also stated that respondent and R.M. frequently

babysat the younger children.    While babysitting, both boys

frequently came into D.L.'s room, undressed, and threatened to

"kill" D.L. if he did not "suck their dicks."     D.L. initially

refused but eventually agreed to do so.     This happened multiple

times.    D.L. stated he would suck until "white stuff" came out

and afterward he would spit it out.      Previously, when D.L. was

younger, he saw his biological mother do the same to his uncle.

            D.L. also told Foley respondent and R.M. forced J.L.

to perform oral sex on them and W.C. to "jack off" in front of

them.    This occurred in D.L., J.L., and W.C.'s shared bedroom,

in respondent and R.M.'s shared bedroom, and in the family van.

Initially, D.L. stated he saw J.L. perform oral sex "just once"

but later said it happened frequently.

                                - 12 -
          According to D.L., his foster parents and one of his

foster sisters hit him repeatedly, and on several occasions,

R.M. "stuck his dick in [D.L.'s] butt," which hurt D.L.      Occa-

sionally, R.M. and respondent wore condoms, and on one occasion,

R.M. forced D.L. to put a condom on him.

          D.L. never told his foster parents of R.M.'s and

respondent's behavior because they "didn't care."

                d. Videotaped Interview of W.C.

          Foley also interviewed W.C. at CAC on July 15, 2006.

The State admitted the video of the interview as exhibit No. 3.

          The video reveals W.C. initially said nothing about

sexual abuse occurring within the Ms' home but further question-

ing revealed that W.C. told Foley he observed respondent touch

J.L.'s and R.M.'s "pee pees."    W.C. elaborated that respondent

touched R.M. "for a long time," moving his hand "up and down."

In doing so, respondent made R.M. "pee," which W.C. said was

"yellow and white" in color.    Although this occurred in another

room, W.C. could see it from his bedroom.

          W.C. further stated respondent touched J.L.'s penis

while lying naked atop J.L.'s bed.       On a separate occasion, J.L.

and respondent took their pants off to allow the family dog to

"lick their boot[ies]."

                                - 13 -
          Finally, W.C. discussed C.M., the Ms' adult son.      W.C.

alleged that C.M. took his pants down in front of W.C. to show

J.M. "the hair on his pee pee."    W.C. also stated C.M. licked

W.C.'s penis.

                  e. Videotaped Interview of J.L.

          On October 27, 2006, Foley interviewed J.L. at CAC,

the video of which was admitted as People's exhibit No. 2.      J.L.

told Foley D.L. would use the family dog for sexual purposes,

taking the dog upstairs to a private room and allowing the dog

to lick him.    J.L. told Foley he "didn't remember" anything

suspect occurring between respondent and D.L.    However, after

additional questioning from Foley, J.L. recalled walking in on

D.L. "suck[ing] on [respondent's] penis."    This happened "more

than one time."

          J.L. initially stated that he never saw anyone else

acting inappropriately but after further questioning admitted he

saw respondent attempt to touch J.M.'s vagina over her clothing

and that J.M. would "smack" respondent away.    J.L. also admitted

R.M. and respondent would ask him to "suck on [their] dick[s]"

but J.L. "always refused."    Respondent frequently tried to grab

J.L.'s penis and threatened to "cut it off" with his

pocketknife.    At one point, J.L. saw D.L. "suck on [R.M.'s]

                               - 14 -
dick" while respondent recorded them on a video camera.     He also

saw R.M. stick his penis "up [D.L.]'s butt" while in J.L.'s

bedroom.   Respondent tried to do the same to J.L., but J.L.

"wouldn't let him."    This sort of behavior happened "every day."

           No one ever told the foster parents what was happening

in the home.    J.L. opined that the children remained silent

about the inappropriate sexual behavior because the Ms did

nothing when the children told on each other for hitting.     He

also stated the Ms told the children they would "beat them" if

"they told."

                 2. Respondent and R.M.'s Evidence

           After playing the three videotaped interviews, the

State rested.    Novak made a motion for a directed finding, which

the trial court denied, and presented the following evidence.

                       a. Testimony of An.M.

           An.M. is the 22-year-old biological son of the Ms and

the brother of respondent and R.M.      At the time of the incidents

in question, An.M. lived at home with the Ms.     An.M.'s bedroom

was on the second floor, next to the stairwell leading up to the

bedroom in the attic shared by respondent and R.M.     The foster

children's bedroom was on the second floor.     Although the Ms did

not allow the younger children to go upstairs to the attic, the

                               - 15 -
children occasionally did so to play pool or watch television.

When this happened, An.M. would go up and tell them to return

downstairs.

           On cross-examination, An.M. stated he spent most

weekdays away from home at the University of Illinois, where he

was a student.   "[A]bout one evening a week," he would stay at

school until around 8 p.m., but usually he arrived home around 4

p.m.   When he was at school, An.M. admitted he did not know what

went on at home.   He further stated although his parents made a

rule that no one could go into someone else's room without

asking first, the rooms were not locked.   An.M. rejected the

State's suggestions that R.M. and respondent associated fre-

quently with D.L., J.L., and W.C.

                      b. Testimony of Ab.M.

           Ab.M. is the Ms' 19-year-old adopted daughter and

sister of respondent and R.M.    She lived at the Ms' home until

January 2006, moved out, and then returned in May 2006.

           Ab.M. denied having any sexual contact with respondent

and R.M.   However, one morning, she awoke to D.L. standing over

her bed, watching her.   On several occasions, she caught D.L.

and J.L. in the bathroom together naked.

           During cross-examination, Ab.M. denied that her sis-

                                - 16 -
ter, J.M., had a sexual relationship with respondent.     She

stated W.C. previously lied on "several accounts" but could not

pinpoint exactly when.    She also admitted she did not want

respondent and R.M. to get in trouble.

                    c. Testimony of Mrs. M.

          Mrs. M. testified that she has three biological

children--An.M., N.M., and S.M.--all of whom were adults, and

five adopted children--C.M., Ab.M., J.M., R.M., and respondent.

For 19 years, she acted as a foster mother for countless chil-

dren.

          Mrs. M. was concerned about the allegations against

respondent and R.M. and wanted to know the truth, not involve

herself in any coverup.    After learning of the allegations, Mrs.

M. spoke with respondent and R.M. "many, many times," even

trying to "trick" the boys into saying "something," but both

"always stuck to [saying] this has never happened."

          Mrs. M. denied leaving D.L., J.L., and W.C. under

respondent's or R.M.'s supervision.     She also denied that re-

spondent and R.M. had pocketknives, reasoning that knives were

banned in the house and had either boy carried a knife, she

would have found it in their pockets while doing laundry.

          Mrs. M. further testified she never saw any indication

                               - 17 -
of sexual activity involving R.M., respondent, and the other

children but expressed concern about activity between D.L. and

J.L.   D.L. had a history of being molested prior to coming to

live with the Ms.   After a counseling session, Mrs. M. arrived

to pick up D.L. and found him naked in the parking lot.    Mrs. M.

later found D.L. and J.L. in bed together.    Although the boys

claimed "nothing was going on," Mrs. M. had D.L. sleep in a

separate room that night under her supervision.    Mrs. M. also

corroborated Ab.M.'s testimony that D.L. appeared naked in her

bedroom shortly after arriving to live with the Ms.

           After learning of the allegations against respondent

and R.M., Mrs. M. watched the videotapes of Foley's interviews

with J.L., D.L., and W.C. and then checked her home for evidence

of sexual misconduct.   Mrs. M. refuted J.L.'s allegation that he

watched respondent videotaping R.M. having oral sex with D.L. by

checking the family's digital video camera and discovering no

recordings of any sexual activity.     She further refuted D.L.'s

claims that R.M. forced him to perform oral sex in the family

van, noting that she never left the children alone in the van

because she worried about the boys fighting.    She denied D.L.'s

claims that she ever hit him and stated none of the children

ever told her of the alleged sexual abuse occurring within her

                              - 18 -
home.   Had she received any reports from her children of sexual

activity, she would have reacted "strong[ly]."

           On cross-examination, Mrs. M. testified that the boys

were supervised 24 hours a day.   She banned all of the children

from going into each other's rooms and strictly enforced this

rule.   Although Mrs. M. initially denied any report of sexual

abuse prior to the allegations in the instant case, she later

admitted that when respondent was six, he was accused of sexu-

ally abusing a neighbor child and received a sexual evaluation

in connection with the accusation.     Over Novak's hearsay and

relevancy objections, Mrs. M. also acknowledged hearing some

allegations about respondent acting sexually inappropriate with

J.M. and another allegation involving respondent's classmate.

                      d. Testimony of Mr. M.

           Mr. M. testified he was present for respondent's and

R.M.'s July 2006 interviews at the Paxton police station.     Mr.

M. described the interview as follows:

          "We went into the interview room.    *** [Re-

          spondent] was asked and then I was asked to

          sign a form that was basically his Miranda

          rights.   Then [the police] started to ask him

          about knowing [of] any inappropriate sexual

                              - 19 -
            behavior that went on in our house, and he

            said he didn't know.   They asked him that

            question several times, and he responded

            negatively.   *** [One officer] was sitting

            across from [respondent.]    He asked him if

            [D.L.] ever performed oral sex *** on him.

            [Respondent] did not respond.    Then [the

            police captain] who was standing in the cor-

            ner of the room yelled at him, [']did [D.L.]

            perform oral sex on you[?'] and he still

            didn't respond, and at that point I thought

            that was abusive, and I asked that the inter-

            view end. [The police captain] kept talking,

            so I could see that the interview was not

            ending.   At that point, *** I stated that we

            needed a lawyer, and then the interview

            ended."

Mr. M. further denied hearing respondent say he had oral sex

with D.L.    Mr. M. stated R.M.'s interview was similar in tenor,

with the police captain "ridicul[ing]" R.M. and "basically

call[ing] him a liar."     According to Mr. M., both boys never

made any statements involving inappropriate conduct with the

                                - 20 -
family dog.

          Mr. M. also corroborated Mrs. M.'s testimony about the

lack of pocketknives in the home, the fact the boys were never

alone in the Ms' van, and that none of the children were left

home alone under respondent's or R.M.'s supervision.

          At the close of evidence, the trial court took the

matter under advisement.

                   C. The Trial Court's Ruling

          In August 2007, the trial court issued a written

ruling in which it denied the State's delinquency petition as to

correspondent R.M. but found respondent guilty of criminal

sexual abuse (720 ILCS 5/12-15(b) (West 2006)) and adjudicated

him delinquent.   The court explained the five-month delay in its

decision by noting it "ha[d] both procrastinated and struggled

evaluating the credibility of witnesses *** and reaching a final

decision. [The court] ha[d] reviewed its trial notes and the

[videotaped interviews] multiple times."

          In support of its ruling, the trial court made the

following findings: (1) Sergeant Yates's and Investigator

Foley's testimony about why the minors' nervousness was normal

in the context of police questioning and not indicative of

guilt; (2) the Ms' household rule prohibiting the children from

                              - 21 -
going into each other's rooms was not unusual; (3) W.C.'s video-

taped testimony lacked credibility because (a) Foley prompted

his answers, (b) his responses were inconsistent regarding the

locations of the incidents he described and whether he witnessed

the incidents personally, (c) he accused C.M. of sexual miscon-

duct, although none of the other children mentioned C.M. as

engaging in such conduct, and (d) he misstated who lived at the

Ms' during the time period in question; (4) J.L.'s videotaped

testimony was "only slightly more credible" because (a) he

"related only sexual misconduct by the *** other two foster

children witnesses," (b) the audio of his interview was of poor

quality, and (c) he only admitted sexual misconduct after

prompting and suggestions from Foley; and (5) D.L.'s videotaped

testimony "was also suspect" in that he claimed (a) respondent

and R.M. had group sex with their sisters, (b) he performed oral

sex on respondent and R.M. "all the time" in their attic bedroom

and D.L.'s own bedroom after they threatened to kill D.L., (c)

he had anal sex with R.M., and (d) Mrs. M. occasionally hit him

"everywhere."   The court concluded "this is the classic case

where the State has introduced evidence sufficient to prove that

something probably happened[] but[,] absent an admission, not

proof beyond a reasonable doubt."   With respect to respondent,

                              - 22 -
the court noted "this is also[] *** a case in which [respon-

dent's] admission has been proved beyond a reasonable doubt and,

together with the State's other evidence, is sufficient to meet

the State's burden."

             D. Respondent's Motion for a New Trial

          In February 2008, respondent replaced Novak with

Harvey Welch as defense counsel and filed a motion for a new

trial arguing (1) the State failed to prove respondent guilty

beyond a reasonable doubt and (2) respondent received ineffec-

tive assistance of counsel because Novak (a) failed to file a

motion to suppress respondent's July 2006 admission to police

and (b) waived respondent's right to confront witnesses against

him by agreeing to admit videotapes of the alleged victims'

testimony into evidence.   After a May 2008 hearing, the trial

court denied respondent's motion and later sentenced respondent

to 24 months' probation.

          This appeal followed.

          In November 2009, we allowed the Juvenile Law Center,

the Loyola Civitas Law Center, the Children and Family Justice

Center, the Youth Law Center, and the National Juvenile Defender

Center to file a brief as amici curiae on respondent's behalf.

                           II. ANALYSIS

                              - 23 -
          On appeal, respondent contends (1) he received inef-

fective assistance of counsel when his attorney (a) labored

under a per se conflict of interest by representing respondent

and his correspondent brother, both of whom were alleged victims

of each other; (b) labored under an actual conflict of interest

based on his relationship with respondent's parents, (c) failed

to challenge hearsay statements at trial, (d) failed to cross-

examine three primary witnesses, and (e) failed to file a motion

to suppress respondent's statement to police; (2) he was de-

prived of right to counsel as guaranteed by section 1-5(1) of

the Juvenile Court Act of 1987 (Act) (705 ILCS 405/1-5(1) (West

2006)) and the due-process clauses of the United States and

Illinois Constitutions when his attorney served as both his

guardian ad litem and his defense attorney; and (3) the State

failed to prove him guilty beyond a reasonable doubt.   We dis-

agree.

              A. Ineffective Assistance of Counsel

          Respondent contends he received ineffective assistance

of counsel when Novak (1) labored under a per se conflict of

interest by representing respondent and his correspondent

brother, both of whom were alleged victims of each other; (2)

labored under an actual conflict of interest based on his rela-

                             - 24 -
tionship with respondent's parents; (3) failed to challenge

hearsay statements at trial; (4) failed to cross-examine three

primary witnesses; and (5) failed to file a motion to suppress

respondent's statement to police.

          1. Victim-Based Per Se Conflict of Interest

          Respondent contends Novak improperly labored under a

per se conflict of interest by representing both respondent and

R.M. because both were alleged victims of the other.

          Whether an attorney labored under a per se conflict of

interest is a question of law, which we review de novo.   People

v. Morales, 209 Ill. 2d 340, 345, 808 N.E.2d 510, 512-13 (2004).

A per se conflict of interest arises "[w]hen a defendant's

attorney has a tie to a person or entity that would benefit from

an unfavorable verdict for the defendant," such as the victim of

the defendant's alleged crime.    People v. Hernandez, 231 Ill. 2d
134, 142, 146, 896 N.E.2d 297, 303, 305 (2008).   Under such

circumstances, reversal is automatic unless the record reflects

the accused was aware of the conflict and knowingly waived the

right to conflict-free counsel.   Hernandez, 231 Ill. 2d at 143,

896 N.E.2d at 303.

          A strong showing of an intentional and knowing waiver

of a conflict-of-interests issue is required before a reviewing

                             - 25 -
court can deem the issue waived.   People v. Arreguin, 92 Ill.

App. 3d 899, 901, 416 N.E.2d 402, 403 (1981).   A reviewing court

will not disregard an intentional and knowing waiver unless "an

error affecting substantial rights was committed."   People v.

Precup, 73 Ill. 2d 7, 17, 382 N.E.2d 227, 231 (1978).

          The State contends respondent expressly waived this

issue at the onset of the adjudicatory proceedings when he

stated he understood the trial court's admonition that "the

conflict[-]of[-]interest idea is that Mr. Novak is not in a

position to represent both of you because one of you may be

guilty and one of you may not be guilty, and he should be repre-

senting only one."   Respondent counters that his waiver applied

only to his and R.M.'s roles as corespondents, not covictims.

We agree with the State.

          The underlying incidents upon which the State based

its sexual-abuse charges against respondent and R.M. include

allegations that respondent and R.M. engaged in sexual miscon-

duct with each other.   However, respondent and R.M. did not

allege either abused the other.    Rather, they maintained identi-

cal defenses--namely, that D.L., J.L., and W.C. fabricated the

allegations against them.   Because neither respondent nor R.M.

implicated the other as part of their defenses against the

                              - 26 -
sexual-abuse allegations, Novak's representation of both did not

constitute a conflict.   In other words, in representing R.M. and

respondent simultaneously, Novak did not possess any tie to a

person or entity that would benefit from an unfavorable verdict

for respondent because neither respondent nor R.M. alleged his

innocence based on the other's guilt.     See Hernandez, 231 Ill.
2d at 142, 896 N.E.2d at 303.

     2. Remaining Ineffective-Assistance-of-Counsel Claims

          Respondent argues he was further denied effective

assistance of counsel when defense counsel (1) labored under an

actual conflict of interest based on his relationship with

respondent's parents, (2) failed to challenge hearsay statements

at trial, (3) failed to cross-examine three primary witnesses,

and (4) failed to file a motion to suppress respondent's state-

ment to police.   We disagree.

          To demonstrate ineffective assistance of counsel, a

criminal defendant must show (1) counsel's performance "fell

below an objective standard of reasonableness" and (2) the

deficient performance prejudiced the defense.    Strickland v.

Washington, 466 U.S. 668, 687-88, 80 L. Ed. 2d 674, 693, 104 S.

Ct. 2052, 2064 (1984).   This standard also applies to an attor-

ney's performance in juvenile delinquency proceedings.    See In

                                 - 27 -
re Dante W., 383 Ill. App. 3d 401, 411, 890 N.E.2d 1030, 1038

(2008).

                  a. Actual Conflict of Interest

           Respondent argues Novak labored under an actual con-

flict of interest based on his relationship with respondent's

parents.   Specifically, respondent alleges an actual conflict

existed between Novak's joint representation of respondent's

parents and respondent because (1) Mr. and Mrs. M. were also the

parents of R.M., one of respondent's alleged victims, and (2)

"counsel indicated that [respondent's] parents were directing

counsel's representation in a way which was contrary to [respon-

dent]'s objectives."   We disagree.

           We find Novak's representation of respondent did not

amount to error because Novak did not represent respondent's

parents in this proceeding.   Prior to respondent's adjudicatory

hearing, Novak and the trial court had the following exchange:

                "THE COURT: Mr. Novak, you are appearing

           for *** each of the [m]inors and the parents;

           correct?"

                MR. NOVAK: I think the [m]inors, Judge."

The court then apprised Mr. and Mrs. M. as follows:

           "At this point, Mr. Novak is entering an

                              - 28 -
         appearance for your sons only.    So, he repre-

         sents them and does not represent you.    He

         represents what's in the best interests of

         these [m]inors, which may or may not be what

         the [m]inors or the parents think is in their

         best interest."

          Respondent argues that despite the trial court's

admonition that Novak did not represent Mr. and Mrs. M., Novak's

statement that he was "seeking the truth *** as same as the

court and as the same as the prosecutor" implied he represented

the Ms because both testified they wanted to know the truth as

to whether sexual abuse occurred in their home.   However, this

does not suggest Novak rendered assistance to respondent's

parents that conflicted with his representation of respondent.

As stated above, attorneys in juvenile proceedings have a duty

to "'not only protect the juvenile's legal rights but *** must

also recognize and recommend a disposition in the juvenile's

best interest ***.'   [Citation.]"   In re J.D., 351 Ill. App. 3d
917, 920, 815 N.E.2d 13, 16 (2004).

          None of the statements cited by respondent suggest

Novak ignored his duty to respondent in favor of seeking the

truth on behalf of respondent's parents.   At the onset of the

                              - 29 -
proceedings, Novak noted, "I want to make it clear; my clients

have consistently denied the allegations that are being made by

these complaints."   Novak advocated for respondent by objecting

to the State's questioning of witnesses; cross-examining the

witnesses that appeared in court on the State's behalf; and

presenting testimony from Mr. M., Mrs. M., An.M., and Ab.M. on

respondent's behalf.    As such, we find Novak acted in respon-

dent's interests and thus respondent did not receive ineffective

assistance of counsel.

        b. Videotaped Statements of D.L., J.L., and W.C.

          Respondent further argues he received ineffective

assistance of counsel when Novak failed to challenge the admis-

sibility of D.L.'s, J.L.'s, and W.C.'s videotaped statements.

According to respondent, allowing such statements into evidence

permitted the admission of hearsay evidence and denied respon-

dent his right to cross-examination.

          We find respondent waived this argument.    Prior to his

adjudicatory hearing, the following exchange occurred.

              "THE COURT: *** [Y]ou are now given the

         right to cross-examine or ask questions of

         these three witnesses who appear by [video-

         tape].   ***    [Y]ou have an absolute right to

                               - 30 -
            confront and cross-examine or ask questions

            of all the witnesses. ***

                                * * *

                 [Respondent], do you understand ***?

                 [RESPONDENT]: Yes, sir, Your Honor."

            Moreover, this matter amounts to one of trial strat-

egy.   "[D]ecisions regarding 'what matters to object to and when

to object' are matters of trial strategy," to which a reviewing

court affords great deference.    People v. Perry, 224 Ill. 2d
312, 344, 864 N.E.2d 196, 216 (2007), quoting People v.

Pecoraro, 175 Ill. 2d 294, 327, 677 N.E.2d 875, 891 (1997).

Here, Novak stated that in exchange for his inability to cross-

examine the witnesses, the State was "giving up the ability to

have live testimony[,] which tends to be more persuasive than

[videotape]."    Accordingly, we find Novak did not render inef-

fective assistance of counsel by not objecting to the introduc-

tion of D.L.'s, J.L.'s, and W.C.'s videotaped testimony.

                      c. Respondent's Admission

            Finally, respondent asserts he received ineffective

assistance of counsel when Novak "failed to file a motion to

suppress [respondent's] involuntary statement to police."    We

disagree.

                               - 31 -
           "We review the trial court's ruling on a motion to

suppress under a bifurcated standard."    In re Marvin M., 383
Ill. App. 3d 693, 704, 890 N.E.2d 984, 993 (2008).    A reviewing

court affords great deference to the trial court's findings of

fact, which will be disturbed on appeal only if they are against

the manifest weight of the evidence.     Marvin M., 383 Ill. App.
3d at 704, 890 N.E.2d at 994.    However, we review de novo the

trial court's ruling on whether a respondent's statements were

voluntarily made.   Marvin M., 383 Ill. App. 3d at 704, 890
N.E.2d at 994.

           In determining whether a confession was voluntary, a

reviewing court considers the totality of the circumstances.      In

re G.O., 191 Ill. 2d 37, 54, 727 N.E.2d 1003, 1012 (2000).

"Factors to consider include the respondent's age, intelligence,

background, experience, mental capacity, education, and physical

condition at the time of questioning; the legality and duration

of the detention; the duration of the questioning; and any

physical or mental abuse by police, including the existence of

threats or promises."   G.O., 191 Ill. 2d at 54, 727 N.E.2d at

1012.   No single factor controls.   G.O., 191 Ill. 2d at 54, 727

N.E.2d at 1012.   "The test of voluntariness is whether the

respondent 'made the statement freely, voluntarily, and without

                                - 32 -
compulsion or inducement of any sort, or whether the [respon-

dent's] will was overcome at the time he or she confessed.'"

G.O., 191 Ill. 2d at 54, 727 N.E.2d at 1012, quoting People v.

Gilliam, 172 Ill. 2d 484, 500, 670 N.E.2d 606, 613 (1996).

          The Supreme Court of Illinois has upheld a 13-year-old

juvenile's confession as voluntary, even when police denied the

juvenile the opportunity to confer with a parent or other con-

cerned adult before or during the interrogation and instead

interviewed the juvenile alone in the middle of the night.

G.O., 191 Ill. 2d at 56-57, 727 N.E.2d at 1013.   Here, respon-

dent's circumstances are less extreme than those in G.O.   Re-

spondent was 16, 3 years older than the respondent in G.O., and

arrived at the Paxton police station voluntarily.   Once there,

he signed a form acknowledging his Miranda rights (Miranda v.

Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602 (1966))

and submitted to police questioning in the presence of his

father.   The totality of the circumstances suggest respondent's

admission was voluntary.

          Respondent contends the Paxton police chief

"employ[ed] psychologically coercive tactics" during his

interview with respondent "by engaging in 'very aggressive' and

'very loud' questioning and accusing [respondent] of lying when

                              - 33 -
he repeatedly denied that he had engaged in sexual misconduct."

In support of this contention, respondent cites Mr. M.'s

testimony.    Mr. M. testified respondent never made any

statements agreeing that he engaged in sexual misconduct.

However, the fact finder could reasonably view Mr. M.'s

testimony as suspect.    He testified R.M. received similar

hostile questioning from the police chief, but Mr. M. did not

end R.M.'s questioning prematurely.     He offered no explanation

as to why he did so in respondent's interview but not in R.M.'s.

Thus, the inference arises that Mr. M. may have cut off

respondent's interview because respondent made incriminating

statements.    Foley further called into question Mr. M.'s

testimony that respondent made no admission during questioning

when she testified the police chief did not suggest respondent's

admission but, rather, that respondent himself provided the

answer.

           We find respondent's admission voluntary, and

therefore, if Novak had filed a motion to suppress the

admission, it would have most likely been denied by the trial

court.    Accordingly, we reject respondent's contention he

received ineffective assistance of counsel when Novak failed to

file a motion to suppress respondent's admission.

                               - 34 -
                        B. Right to Counsel

          Next, respondent argues he was denied his right to

counsel when attorney Novak acted as both guardian ad litem and

defense counsel.    Specifically, respondent contends the Act and

the due-process clauses of the Illinois and United States

Constitutions prohibit attorneys in delinquency proceedings from

serving as both defense counsel and guardian ad litem.

According to respondent, such "hybrid representation" creates a

per se conflict and, specific to the underlying facts in this

case, an actual conflict.    We disagree.

          As a threshold matter, we address the State's argument

that Novak "did not act as guardian ad litem."    Although the

trial court never expressly appointed Novak as guardian ad

litem, both the court and Novak himself conceived his role as

that of a guardian ad litem--representing the minors' and

society's best interests--rather than that of a traditional

defense attorney.    Accordingly, we treat the issues raised by

respondent as though the trial court formally appointed Novak as

guardian ad litem.

                         1. Per Se Conflict

          Respondent argues attorneys may never serve as both

guardian ad litem and defense counsel in adjudication-of-

                               - 35 -
delinquency proceedings because a per se conflict of interest

always exists due to the adversarial nature of such proceedings.



            Due-process claims present legal questions, which we

review de novo.    People ex rel. Birkett v. Konetski, 233 Ill. 2d
185, 201, 909 N.E.2d 783, 796 (2009).    Because statutory

construction and the interpretation of court rules also present

questions of law, they are also subject to de novo review.

Konetski, 233 Ill. 2d at 193, 909 N.E.2d at 791.

            The due-process clause of the fourteenth amendment to

the United States Constitution requires counsel represent

juveniles during proceedings to determine delinquency.    In re

Gault, 387 U.S. 1, 36-37, 18 L. Ed. 2d 527, 551, 87 S. Ct. 1428,

1448 (1967); see also U.S. Const., amend. XIV, §1.    Similarly,

section 1-5(1) of the Act provides that "[n]o hearing on any

petition or motion filed under [the] Act may be commenced unless

the minor who is the subject of the proceeding is represented by

counsel."    705 ILCS 405/1-5(1) (West 2006).

            However, despite respondent's arguments to the

contrary, the responsibility of the court-appointed juvenile

counsel varies from that of other court-appointed counsel

because juvenile proceedings under the Act are not as

                               - 36 -
adversarial as traditional, criminal proceedings.    In re B.K.,

358 Ill. App. 3d 1166, 1171, 833 N.E.2d 945, 950 (2005).    "[A]n

attorney appointed by the court in a juvenile proceeding 'must

not only protect the juvenile's legal rights but he must also

recognize and recommend a disposition in the juvenile's best

interest, even when the juvenile himself does not recognize

those interests.'   [Citation.]"   J.D., 351 Ill. App. 3d at 920,

815 N.E.2d at 16.

          According to the Act, appointment of separate counsel

is unnecessary when the trial court has already appointed a

guardian ad litem who is also a licensed attorney in Illinois

"unless the court finds that the minor's interests are in

conflict with what the guardian ad litem determines to be in the

best interest of the minor."   (Emphasis added.)   705 ILCS 405/1-

5(1) (West 2006).   In other words, by permitting an attorney to

fulfill both roles, the Act recognizes that "[t]he roles of a

guardian ad litem and minor's counsel are not inherently in

conflict" because "[b]oth have 'essentially the same obligations

to the minor and to society.'"     J.D., 351 Ill. App. 3d at 920,

815 N.E.2d at 15, quoting In re R.D., 148 Ill. App. 3d 381, 387,

499 N.E.2d 478, 482 (1986).

          In their briefs, respondent and amici provide case law

                               - 37 -
from other states and scholarly articles in support of their

contention that hybrid representation as defense counsel and

guardian ad litem constitutes per se conflict.   However, we are

unpersuaded and adhere to the established, above-cited case law

in Illinois, which allows and, in most cases, encourages counsel

for juvenile respondents to protect both minors' legal rights

and the best interests of the minors and society.    As such,

although certain situations may arise in which a conflict exists

when an attorney serves as defense counsel and guardian ad

litem, a juvenile's attorney may serve dual roles without

creating a per se conflict of interest.

                       2. Actual Conflict

          Respondent also contends that an actual conflict arose

from Novak's hybrid representation.   Specifically, respondent

cites to "actions [Novak took] which adversely affected as

performance as defense counsel," such as Novak's decision to

waive cross-examination of J.L., D.L., and W.C. and allowing the

State "to present the bulk of its case via videotape."

          An actual conflict of interest exists when "'"some

specific defect in [defense] counsel's strategy, tactics, or

decision making is attributable to [a] conflict."'

[Citations.]" Hernandez, 231 Ill. 2d at 144, 896 N.E.2d at 304.

                             - 38 -
"'"[S]peculative allegations and conclusory statements are not

sufficient to establish that an actual conflict of interest

affected counsel's performance."'     [Citations.]"   Hernandez, 231
Ill. 2d at 144, 896 N.E.2d at 304.

          Respondent argues actual conflict existed when Novak

waived cross-examination of J.L., D.L., and W.C. and admitted

their testimony into evidence via videotape.     However, our

review of the record reveals respondent expressly waived these

arguments prior to trial.   Specifically, at the onset of the

adjudicatory proceedings against respondent, the following

exchange occurred:

              "THE COURT: [Y]ou have an absolute right

         to confront and cross-examine or ask

         questions of all witnesses.     You are giving

         up the right to ask questions of these three

         witnesses by [videotape].

                              * * *

              Do you understand ***, [respondent]?

              [RESPONDENT]: Yes, sir, Your Honor."

          If the accused waives actual conflict at trial, to

obtain reversal on appeal, he must demonstrate prejudice at

trial, "i.e., special circumstances engendering an actual

                              - 39 -
conflict adversely affecting the defendant's right to a fair

trial."   People v. Sanders, 294 Ill. App. 3d 734, 737, 691
N.E.2d 142, 145 (1998).

           Here, we find no prejudice.   In its written order, the

trial court deemed the videotaped testimony of J.L., D.L., and

W.C. lacking in credibility and instead based its adjudication

of respondent's delinquency on respondent's admission to Foley

and police that he engaged in oral sex with D.L.    The court

further noted it also looked to "the State's other evidence" in

determining respondent's guilt, but this statement likely

pertained to Foley's and Sergeant Yates's in-court testimony,

not the videotaped interviews that the court deemed "suspect,"

"lack[ing in] credibility," and insufficient to prove R.M.'s

guilt.    Moreover, counsel's decision not to cross-examine J.L.,

D.L., and W.C. served respondent's interests--namely, as counsel

noted, "[the State's Attorney] is giving up the ability to have

live testimony[,] which tends to be more persuasive than

[videotape]."   Accordingly, we conclude that no actual conflict

existed in the case at bar and, assuming arguendo that conflict

was present, respondent was not prejudiced by any such conflict.

                   C. Sufficiency of the Evidence

           Finally, respondent contends the State failed to prove

                               - 40 -
him delinquent beyond a reasonable doubt.     We disagree.

          In reviewing a challenge to the sufficiency of the

evidence, we consider the evidence in a light most favorable to

the prosecution.   In re Matthew K., 355 Ill. App. 3d 652, 655,

823 N.E.2d 252, 255 (2005).   We determine whether a rational

trier of fact could have found the essential elements of the

offense beyond a reasonable doubt.      Matthew K., 355 Ill. App. 3d

at 655, 823 N.E.2d at 255.    "We will not substitute our judgment

for the judgment of the trier of fact unless the judgment was

inherently implausible or unreasonable."     Matthew K., 355 Ill.

App. 3d at 655, 823 N.E.2d at 255.

          Pursuant to section 12-15(b) of the Criminal Code of

1961:

              "The accused commits criminal sexual

         abuse if the accused was under 17 years of

         age and commits an act of sexual penetration

         or sexual conduct with a victim who was at

         least 9 years of age but under 17 years of

         age when the act was committed."      720 ILCS

         5/12-15(b) (West 2006).

          In the case at bar, the trial court afforded little to

no weight to the videotaped testimony of D.L., J.L., and W.C.

                               - 41 -
Rather, the court based its adjudication of delinquency as to

respondent on respondent's admission at the Paxton police

station that he performed oral sex on D.L. and "the State's

other evidence."

          Testimony at respondent's adjudicatory hearing

differed as to whether respondent made the admission to Sergeant

Yates, Foley, and the Paxton police chief.   Sergeant Yates and

Foley agreed respondent admitted he allowed D.L. "to suck his

dick," while Mr. M. testified respondent made no such statement.

The resolution of factual disputes and the assessment of the

credibility of witnesses is a matter for the trier of fact.    See

In re Jessica M., 399 Ill. App. 3d 730, 738, 928 N.E.2d 511, 519

(2010), citing People v. Titone, 115 Ill. 2d 413, 422, 505
N.E.2d 300, 303 (1986).   A reasonable trier of fact could have

found Sergeant Yates's and Foley's testimony more credible

because (1) they both attested to respondent speaking the exact

same words in his admission; (2) Foley referred to notes she

took the day of respondent's questioning at the Paxton police

department, which stated he told police he allowed D.L. to

perform oral sex on him; and (3) Mr. M. was biased because he

wanted his son to avoid possible imprisonment.   Thus, the trial

court did not err in finding respondent guilty of sexual abuse

                              - 42 -
and adjudicating him delinquent.

                        III. CONCLUSION

          For the above stated reasons, we affirm the decision

of the trial court.

          Affirmed.

          McCULLOUGH, J., concurs.

          APPLETON, J., dissents.




                             - 43 -
            JUSTICE APPLETON, dissenting:

            I respectfully dissent from the majority's decision on

the basis that the judgment of the trial court cannot be

sustained because reasonable doubt as to respondent minor's

guilt exists.

            The State and the attorney for the minors stipulated

that the testimony of the alleged victims could be received by

admission of their recorded statements, which were made to DCFS

at the CAC.    The trial court found those statements to not be

credible.    The determination of respondent's guilt then had to

be decided on the evidence of his interview with the DCFS

investigator and the Paxton police.

            Both the DCFS investigator and the chief of police

testified that Austin made an inculpatory admission during their

interview of him.    Both Austin and his father denied that any

such admission was made.    It is obvious from the testimony at

trial that Austin's interview was a highly charged event.

Since two different recollections of this interview exist, it

proves the wisdom, if not the practical necessity, for recording

such interviews by sound, if not by video.

            Because the evidence as to Austin's alleged admission

is a tie, with no particularized finding by the trial court that

                               - 44 -
it believed one version over the other, I would reverse the

adjudication as not being founded on evidence beyond a

reasonable doubt.   The trial court's judgment in finding to the

contrary is more a result of its stated suspicion in its order

that "something" had happened.   More is required to sustain a

juvenile adjudication with severe and lasting consequences to

the respondent minor.




                              - 45 -